DISMISS; Opinion Filed March 19, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01472-CV

          IN THE INTEREST OF J.B.P. AND J.E.S.-P., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-09-14845

                         MEMORANDUM OPINION
                   Before Justices Bridges, Molberg, and Carlyle
                            Opinion by Justice Carlyle
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated December 2, 2019, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated December 2, 2019, we informed appellant the docketing statement

in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated January 29, 2020, we informed appellant the clerk’s record

had not been filed because appellant had not paid for the clerk’s record. We directed
appellant to provide, within ten days, (1) verification of payment or arrangements to

pay for the clerk’s record, or (2) written documentation that appellant had been found

entitled to proceed without payment of costs. We cautioned appellant that failure to

do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).




                                           /Cory L. Carlyle/
                                           CORY L. CARLYLE
                                           JUSTICE

191472F.P05




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF J.B.P. AND                On Appeal from the 256th Judicial
J.E.S.-P., CHILDREN                          District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-09-14845.
No. 05-19-01472-CV                           Opinion delivered by Justice Carlyle.
                                             Justices Bridges and Molberg
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.



Judgment entered this 19th day of March, 2020.




                                       –3–